DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (US PGPub 2010/0244401) in view of Guderzo (US Patent 7,373,232).
Hara discloses:
Claim 1. A method of shifting a bicycle with an electronic gear shifting system, wherein the electronic gear shifting system comprises:
a first shift unit (12) including
a first switch mechanism (32);
a second shift unit (14) including
a second switch mechanism (36); 
a control unit (including 20, but not necessarily limited to just 20. See para. [0071], [0072], may also include 86.) in communication with and responsive to first and second signals from the first and second switch mechanisms, respectively,
and a rear gear shift mechanism (18) in communication with and responsive to command signals from the control unit (including 20, but not necessarily limited to just 20. See para. [0071], [0072], may also include 86) (para. [0031] - “left [(first)] hand side (front/rear) shifter 12, a right [(second)] hand side (rear) shifter 14”. [0037] - the rear derailleur 18 shifts the chain 22 between the rear sprockets R1 to R10 in response to operation of the right hand side (rear) shifter 14 or the left hand side (front/rear) shifter 12)), comprising:
actuating the first switch mechanism (32) to perform an upshift of the electronic gear shifting system using the rear gear shift mechanism (para. [0044].[0046], [0058]. From para. [0058] - “When the operating lever 32 is moved the second stroke length from the rest position, […] The main control unit 20 then outputs both the front gearshift signal to the front derailleur 16 for downshifting to a lower speed by changing one gear at a time and the rear gearshift signal to the rear derailleur 18 for upshifting to a higher speed by changing one gear at a time.” The Examiner notes the claim - which uses the open-ended claim language “comprising”- does not preclude actuating the first switch mechanism performing a shift of a front gear shift mechanism along with performing an upshift of the rear gear shift mechanism.); and
actuating the second switch mechanism (36) to perform a downshift of the electronic gear shifting system using the rear gear shift mechanism (para. [044]-[0046])

Hara is silent to brake levers (most likely because brakes are well known in the art and so not needed to be discussed), and so does not expressly disclose a first brake support, a first brake lever pivotally mounted to the first brake support, a second brake support, a second brake lever pivotally mounted to the second brake support, that the first switch mechanism (32) is mounted to the first brake support; or the second switch mechanism (36) mounted to the second brake support (However, Examiner notes in Hara that second switch mechanism 36 is located on an opposite handlebar from the handlebar on which first switch mechanism 32 is located, as seen in Fig. 2. Furthermore, the Examiner notes that paragraph [0045] explicitly states that “it [is] apparent from this disclosure that other types of electronic shifters (e.g., pushbutton type operating members) can be used as needed and/or desired.”)
Guderzo teaches, inter alia, a first brake support (Fig. 1, by 30, 40), a first brake lever (41) pivotally mounted to the first brake support, a second brake support, a second brake lever (41) pivotally mounted to the second brake support, that the first switch mechanism (44 or 43) is mounted to the first brake support; and the second switch mechanism (44 or 43, other side of handlebar) mounted to the second brake support (C9/48-56), for the purpose of providing a drop-style handlebar (Fig. 1 of Guderzo shows a drop-style handlebar arrangement) which has electronic servo-assisted gearshifting (C57-60 of Guderzo).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Hara such that there is a first brake support, a first brake lever pivotally mounted to the first brake support, a second brake support, a second brake lever pivotally mounted to the second brake support, that the first switch mechanism is mounted to the first brake support; and the second switch mechanism mounted to the second brake support, as taught by Guderzo, for the purpose of providing a drop-style handlebar which has electronic servo-assisted gearshifting.
(The Examiner notes that Hara encourages being modified in para. [0045] - “Of course, it will be apparent from this disclosure that other types of electronic shifters (e.g., pushbutton type operating members) can be used as needed and/or desired.” Electronic shifters on a drop-style handlebar, such as those taught by Guderzo, are another type of electronic shifters, and Hara encourages Hara being modified to use other types of electronic shifters.)

Hara as modified above further suggests:
Claim 3. Sending the first or second shift signal to the control unit (including 20 but not 86. See para. [0071], [0072]) upon releasing the first or second switch mechanism (para. [0101], [0079], [0071], [0072] in Hara).
Claim 4. Wherein said actuating the second switch mechanism to perform the downshift is permitted by the control unit (including 20 and 86. See para. [0071], [0072],[0045) if the rear gear shift mechanism is not in a first end position (para. [0079])
Claim 5. Wherein said actuating the first switch mechanism to perform the upshift is permitted by the control unit (including 20 and 86. See para. [0071], [0072], [0101]) if the rear gear shift mechanism is not in a second end position (para. [0079], [0101], [0071], [0072])

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose, teach, or suggest the claimed concurrent actuation of both the first and second switch mechanisms to cause a front gear shift mechanism to perform a front gear shift operation in combination with all of the claimed limitations in parent claim 1.

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 5-6 of their remarks that actuating the operator lever 33 of Hara does not perform an upshift but rather downshift of the rear derailleur (i.e. rear gear shift mechanism), as stated in paragraph [0059] of Hara. The Examiner notes the Applicant has amended their claims (3/21/2022), and that operator lever 33 was chosen in the previous office action to reject the claims filed 6/23/2021. The Applicant’s amendment necessitated the change in this office action to identifying operator lever 32 of Hara as corresponding to the claimed first switch mechanism, and thus the Applicant’s arguments are directed at a rejection made in a previous office action which is no longer applicable due to applicant’s amendment. Paragraph [0058] of Hara clearly recites, inter alia, that “When the operating lever 32 is moved [i.e. actuated] the second stroke length from the rest position, […] [the] main control unit 20 then outputs both the front gearshift signal to the front derailleur 16 for downshifting to a lower speed by changing one gear at a time and the rear gearshift signal to the rear derailleur 18 for upshifting to a higher speed by changing one gear at a time.” Claim 1 does not preclude actuating the first switch mechanism also performing a shift (either upshift or downshift) of a front gear shift mechanism in addition to performing an upshift of the rear gear shift mechanism.
The Applicant argues on pages 6-8 of their remarks that since Hara allegedly discloses shifters for a mountain bike configuration, and Guderzo discloses shifters for a road bike configuration, that one of ordinary skill in the art could not and would not combine the references of Hara and Guderzo. In response, the Examiner notes the following.
First, that both mountain bikes and road bikes are part of the bicycling arts, and therefore in the same field of endeavor and therefore analogous art. (See MPEP 2141.01(a)) Furthermore, the Examiner notes that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. (See MPEP 2141.03), and thus possesses the necessary skills and creativity to combine the teaching of the prior art and arrive at a functional device.
Second, the Examiner notes that neither Hara nor Guderzo state their respective device is limited to being used in a mountain bike alone or road bike alone, respectively. Conversely, while the Applicant alleges that Hara is limited to a mountain bike, the Examiner notes that Hara explicitly mentions the bike being used on a road (see. Para. [0040], [004]), and does not use the term “mountain”. There is no reason a person of ordinary skill in the art would believe the device disclosed and taught in Hara is to be limited only to mountain bicycle applications. Hara is concerned primarily with the electronic gear shifting system of the bike, not with the particulars of whether it the device of Hara is used in a road bike, mountain bike, hybrid bike, or some other type of bicycle.
Third, in response to the Applicant’s argument that combining Hara with Guderzo would result in a bicycle with (alleged) road bike brake levers of Guderzo and (alleged) shift levers of a mountain bike of Hara, the Examiner notes that what is taught from Guderzo is not just the brake lever but the combined brake lever-shift lever mechanism as well as the handlebars on which the mechanisms are arranged. Furthermore, the Examiner reiterates a person of ordinary skill in the art is not an automaton and possesses the necessary skills and creativity to combine the teaching of the prior art and arrive at a functional device.
Lastly the Examiner notes that Hara explicitly states that “it [is] apparent from this disclosure that other types of electronic shifters (e.g., pushbutton type operating members) can be used as needed and/or desired (para. [0045]).” Therefore, the disclosure of Hara envisions, encompasses, and encourages the device and teachings of Hara being used with different rider operated control mechanisms than the one shown in Hara; the shift-brake mechanisms of Guderzo is but one of many with which Hara can be combined. Thus, Hara not only does not teach away from being combined with Guderzo or other prior art bicycle controls, but actively encourages it being applied to and combined with the bicycle controls (i.e. shifters, brake levers, and their various arrangements on bicycles) of Guderzo as well as with those of other prior art bicycles. The advantage of teaching the shift-brake mechanism of Guderzo to the electronic gear shifting mechanism of Hara is clear and compelling; a person of ordinary skill in the art would recognize the benefit of applying the benefits of the electronic gear shifting system of Hara (such as the synchronized shifting discussed in paragraph [00058]-[00059] of Hara) to the drop style handlebar arrangement disclosed in Guderzo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         
/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658